

Exhibit 10.4

Wachovia [wachovia.jpg]




 
WACHOVIA SECURITIES
 
Wachovia Bank, N.A. (“Wachovia Bank”)
 
Capital Markets-Swap Settlements
 
Fax: 704-383-8429





DERIVATIVES SETTLEMENTS
AUTHORITY TO HONOR DRAFTS


Name of Account Holder: Lakeland Industries, Inc.


Financial Institution Account held at: Wachovia Bank, N.A.


Financial Institution’s ABA Number: 026012881


Account Number: XXXXXXXXXXXXX


Account Type: Checking


The undersigned Customer hereby authorizes Wachovia Bank to credit and debit the
bank account (the “Account”) identified above in the name of Customer, for the
purpose of: (1) crediting amounts due Customer from Wachovia Bank, and (2)
paying amounts due Wachovia Bank from Customer.  This authorization will remain
in effect until terminated by Customer giving Wachovia Bank written notice of
such termination.  If an error or omission is made by Wachovia Bank in debiting
or crediting the Account or in failing to debit or credit the Account, the
Customer must give Wachovia Bank written notice of such error or omission.  This
written notice must be received within 10 calendar days following the date on
which Customer is sent the first monthly statement on which the error or
omission appears.  The liability of Wachovia Bank for any such error or omission
shall be limited to debiting or crediting the Account, as appropriate, within a
reasonable period of time after receipt of the written notice indicated above,
in an amount equal to the difference between the amount, if any, originally
debited or credited and the amount which should have been debited or
credited.  In no event shall Wachovia Bank incur any additional liability for
any such error or omission.


Lakeland Industries, Inc.
September 22, 2008
Name of Account Holder
Date





By:    Gary Pokrassa


Signature: /s/ Gary Pokrassa
Title: Chief Financial Officer
Date: September 22, 2008


IF YOU HAVE ANY QUESTIONS, CALL 1-800-249-3865.







